SETTLEMENT AGREEMENT AND RELEASE




This Settlement Agreement and Release (hereinafter the “Agreement”) is made by
and between KonaTel, Inc., a Delaware corporation (“KT”), IM Telecom, LLC, an
Oklahoma limited liability company, dba Infiniti Mobile (“IM”), and Trevan
Morrow (“Morrow”).

 

WHEREAS, on or about February 5, 2018, KT and Morrow entered into an Agreement
for the Purchase and Sale of Membership Interest (“PSMI”) wherein KT purchased
100% of all membership interests in IM Telcom (“IM”) from Morrow;




WHEREAS, the purchase transaction closed on or about January 31, 2019;




WHEREAS, IM and KT have recently received notification from the Universal
Administrative Service Company (“UASC”) (as the administrator for the Federal
Communications Commission universal service Lifetime program) that IM violated
the rules of the program by receiving $168,667 in overpayments from the Lifeline
program from August 2016, through July 2017, and is now demanding that IM
reimburse said amount to UASC (the “Claim”);




WHEREAS, pursuant to Section 4.13 of the PSMI, Morrow represented and warranted
to KT that there were no claims or disputes with the FCC or any regulator and
that IM had no liabilities;




WHEREAS, pursuant to Section 8 of the PSMI, Morrow agreed to defend, indemnify
and hold KT harmless from any liability arising from the breach of any
representation or warranty made by Morrow;




WHEREAS, except as stated herein, the PSMI is still in full force and effect;
and




WHEREAS, the parties hereto now desire to settle the claim by KT against Morrow
arising out the Claim as an overpayment refund demanded by the UASC, such Claim
coming within the indemnification provisions of Section 8 of the PSMI.




NOW THEREFORE, for valuable consideration, the parties hereto agree as follows:




1.

Release of Morrow.  KT hereby releases Morrow from any and all claims, causes of
action or other liability arising from the Claim or otherwise concerning the
disputed overpayment to IM of $168,677, only. Further, KT and IM shall
indemnify, defend and hold Morrow harmless from all such claims and demands from
the UASC for repayment of the $168,677.




2.

Cancellation of Option.  In consideration of the release of Morrow contained in
the preceding paragraph, the parties agree to mutually terminate (1) that
certain Independent Contractor Agreement dated February 5, 2018, between the
parties hereto, and (2) that certain Incentive Stock Option Agreement dated
January 31, 2019, whereby KT granted Morrow an option to purchase 500,000 shares
of KT common stock at an exercise price of $0.20 per share (the “KT Stock
Option”).  Morrow represents and warrants that the KT Stock Option he presently
owns has not been sold, assigned, pledged or hypothecated in any manner
whatsoever and that he is solvent and able to pay his debts as they become due.
 The termination of both agreements shall be immediately effective and both
agreements are hereby declared null and void, without qualification.




3.

Cooperation.  Each party to this Agreement shall execute and deliver any
document which is reasonably necessary to achieve the goals and purposes of this
Agreement.




4.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties hereto pertaining to the subject matters hereof; and fully supersedes
any and all other prior understandings, representations,





1







--------------------------------------------------------------------------------

warranties and agreements between the parties hereto, or any of them, pertaining
to the specific subject matter hereof; and may be amended only by a writing
signed by all parties hereto.




5.

Independent Advice of Counsel.  The parties hereto, and each of them, represent
and declare that in executing this Agreement, they rely solely upon their own
judgment, belief and knowledge, and the advice and recommendations of their own
independently selected counsel, concerning the nature, extent and duration of
their rights and claims, and that they have not been influenced to any extent
whatsoever in executing the same by any of the parties hereto or by any person
representing them, or any of them.




6.

Counterparts.  This Agreement may be in one or more counterparts, each of which
may include multiple signature pages, each shall be an original and shall
constitute one and the same Agreement, all of which shall be deemed to
constitute one and the same instrument, but is not binding until signed by all
signatories listed below.




Photocopies of original signature pages may be deemed as originals.  Each party
hereto authorizes their attorney to remove from the counterpart copy of this
Agreement executed and acknowledged by such party the page containing such
party’s signature, and to attach such signature page to a copy of this Agreement
containing the signature pages executed by all other parties.




7.

Successors and Assigns.  This Agreement shall inure to the benefit of, and be
binding on, the parties to this Agreement and upon their respective successors,
assigns, parent companies, divisions, subsidiaries, affiliates, related
corporations, members, stockholders, directors, officers, employees, insurers,
lenders, mortgage holders, tenants, lessees, residents, creditors, partners,
joint venturers, legal representatives, agents, heirs, administrators, trusts,
trustees, beneficiaries, creditors, assigns, and legal and equitable owners.




8.

Severability.  If any provision or any part of any provision of this Agreement
shall for any reason be held to be invalid, unenforceable or contrary to public
policy or any law, then the remainder of this Agreement shall not be affected
thereby and shall remain in full force and effect.




9.

No Spousal Interest.  By her signature below, Jennifer Morrow, the spouse of
Trevan Morrow, acknowledges and confirms that she releases any and all interest
she may have in the KT Stock Option.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of August
22, 2019.




KonaTel, Inc.

IM Telecom, LLC







By:

/s/ D. Sean McEwen

By:

/s/ Charles L. Schneider, Jr.




Name:

D. Sean McEwen

Name:

Charles L. Schneider, Jr.




Title:

Chairman / CEO

Title:

President / CEO







Trevan Morrow

Jennifer Morrow







/s/ Trevan Morrow

/s/ Jennifer Morrow

Trevan Morrow, Individually

Jennifer Morrow, Individually





2





